Title: To Benjamin Franklin from John Baskerville, 24 August 1773
From: Baskerville, John
To: Franklin, Benjamin


Dear Sir,
Birmingham 24 Augt. 1773.
I am enlarging My Foundry in Order to sell Types abroad, but first to our own Colonys; in Consequence of which I beg Your good Offices in sending them to any printing Houses You approve in any part of North America. You asked Me when in Town if My Types would set with Caslon’s; I can now answer Yes; within the Thickness of the paper I write on at farthest; for at first seting out we strictly conform’d to the Height of his; which I did not recollect when You asked Me the question first. You will please to observe that if any Orders proceed from the Specimen; I shall expect a person appointed to receive them in London on whom I may draw for Value at three Months. I shall assert the superior Merit the publick is pleas’d to allow Me, by charging the largest Sizes two pence, and the smaller 3 or 4 pence More than Caslon’s per lb as the hardness of Metal in mine (which I am strictly determined to keep to) will trebly pay that difference to the person who uses them.
I have sent 25 Specimens in a Sheet of Chinese Paper, and a Sett of the Characteristics of which I beg Your Acceptance.

As the pleasantest Time o’Year for travelling is now approaching pray give us Your Company for a Month, and take a Bed at Easy Hill. You know all Your Friends here will rejoice to see You, and none more than Dear Sir Your obedient humble servant. 
John Baskerville
 
Addressed: To / Benjamin Franklyn Esqr / Craven Street in the Strand / London
